              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                   SAVANNAH DIVISION

UNITED STATES OF AMERICA,               )
                                        )
v.                                      )            CR418-147
                                        )
ALLEN GRADY,                            )
                                        )
     Defendant.                         )

                                ORDER

     The Government has moved for reciprocal discovery from defendant

Allen Grady and to compel him to provide fingerprint exemplars. Docs.

375 & 468. The Court held a hearing on both motions on October 15,

2019. The parties agreed that the motion to compel had been rendered

moot and the motion for reciprocal discovery was unopposed.

Accordingly, the motion to compel is DISMISSED as moot. Doc. 468.

The reciprocal discovery motion is GRANTED. Doc. 375. Defendant is

DIRECTED to turn over all discovery required by Fed. R. Crim. P. 16, if

any, within seven days of the date of this Order.

     SO ORDERED, this 15th day of October, 2019.

                                  _______________________________
                                    __________________________
                                  CHR       ER L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                          HER
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
